Citation Nr: 0945760	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
chondromalacia patella and degenerative joint disease of the 
right knee.  

2.	Entitlement to an increase in the ratings assigned for 
left biceps tendonitis, currently assigned staged ratings of 
10 percent prior to May, 27, 2004, and 20 percent from July 
1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for over 
20 years until his retirement in June 1987.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a March 2004 rating decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO), 
that, in pertinent part, granted service connection for 
chondromalacia patellae and degenerative joint disease of the 
right knee, rated 10 percent and continued a 10 percent 
rating for left biceps tendonitis.  Interim rating decisions 
increased the schedular rating for left biceps tendonitis 
(including post-total shoulder arthroplasty) to 20 percent, 
effective July 1, 2005, and also assigned schedular total 
(post total shoulder arthroplasty) ratings for the left 
shoulder disability from May 27, 2004 through June 30, 2005, 
and from March 15, 2006 through April 30, 2007.  Because the 
shoulder was rated at the maximum rating possible during the 
post-arthroplasty periods, the ratings for those periods are 
not for consideration herein.  Notably, the Veteran has also 
been assigned separate compensable ratings for two left 
shoulder scars and for left shoulder peripheral nerve 
disability (each secondary to the left biceps tendonitis).  
Those ratings are not on appeal.

The matters of the rating for left biceps tendonitis (post 
total left shoulder arthroplasty) from July 1, 2005 through 
March 14, 2006, and entitlement to a total disability rating 
based on individual unemployability are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.	Throughout, the Veteran's right knee chondromalacia 
patella, with degenerative joint disease has been manifested 
by crepitus, and painful motion, with less than compensable 
restrictions of extension and flexion.  

2.	The Veteran's left arm is his minor extremity; prior to 
May, 27, 2004, his left biceps tendonitis was manifested by 
ranges of motion not less than 15 degrees external rotation, 
95 degrees internal rotation, 150 degrees forward flexion, 
and 120 degrees abduction (all with pain on movement).  

3.	From May 1, 2007, the post total left shoulder 
arthroplasty biceps tendonitis is reasonably shown to have 
been manifested by chronic residuals of severe painful motion 
and weakness.  


CONCLUSIONS OF LAW

1.	A rating in excess of 10 percent for right knee 
chondromalacia patella with degenerative joint disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.71a, Codes 5010, 5257 (2009).  

2.	A rating in excess of 10 percent for left biceps 
tendonitis is not warranted prior to May 27, 2004.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.71a, Codes 5020, 5201 (2009).  

3.	From May 1, 2007 a 50 percent rating is warranted for post 
total left shoulder arthroplasty left biceps tendonitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.21, 4.71a, Code 5051 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the matter of the rating for right knee disability is on 
appeal from the rating decision that granted service 
connection and assigned a disability rating and effective 
date for the award, statutory notice has served its purpose, 
and its application is no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
March 2006 statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; and a March 2009 supplemental SOC (SSOC) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  

As for the rating for left arm/shoulder disability, the VCAA 
requirement in a claim for increase is generic notice, that 
is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  August 2003 and February 2006 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and has not 
alleged that notice was less than adequate.  

The Veteran's treatment records pertinent to the matters 
addressed on the merits have been associated with the claims 
file.  The RO arranged for adequate (See Barr v. Nicholson, 
21 Vet. App. 303 (2007)) VA examinations in September 2003, 
July 2007, and July and December 2008.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met as to these matters.  Accordingly, the Board 
will address the merits of these claims. 

B.	Factual Background, Legal Criteria, and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  Separate diagnostic 
codes outline the criteria for rating the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When the appeal arises from the initial rating assigned with 
a grant of service connection, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim based on facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). Staged ratings are also 
appropriate in any increased-rating claim when the evidence 
shows distinct time periods with symptoms warranting 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims. 

Right Knee

On September 2003 VA examination of the Veteran's knees, he 
complained of right knee pain, collapsing, and locking; he 
had not had surgery involving the knee.  He reported flare-
ups on standing, walking, or with prolonged sitting; these 
happened most days.  He had mild limping (of both knees), and 
on examination removed large braces from each knee.  Knee 
motion was from 0 degrees extension to 140 degrees flexion; 
there was mild pain with movement over the full range of 
motion.  There was no increase in joint fluid.  There was 
moderate patellar pain and crepitation; medial and lateral 
joint lines of the knee were not tender.  The ligaments were 
considered normal.  There was knee pain was in the patella, 
as well as some in the deep central region.  X-ray studies of 
the knee showed minor degenerative changes involving the knee 
joint.  The diagnosis was right knee pain, degenerative 
arthritis.  

On July 2008 VA examination it was noted that the Veteran 
wore knee braces, and that his walking was limited by knee 
pain to ten minutes.  He reported some collapsing tendencies, 
but that there was no locking.  Instability of the knees was 
mostly in the form of weakness (left knee worse than right).  
On examination, there was limping of both knees.  Knee motion 
was from 0 degrees extension to 135 degrees flexion. with 
moderate pain over full motion.  There was no increase in 
joint fluid at either knee.  There was moderate patellar pain 
and crepitation.  There was no tenderness of right knee 
tendons.  McMurray and Lachman tests were negative.  There 
was no lateral instability or subluxation.  The right knee 
had a surgical scar typical of an arthroscopy in the 1990's.  
The right knee pain was mostly at the patella.  X-ray studies 
of the right knee showed moderate degenerative arthritis.  
The assessment was:  "Continued pain and instability [at 
each knee] is diagnosed as posttraumatic arthritis".  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of leg extension to 10 degrees warrants a 10 
percent rating.  A 20 percent rating requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Other knee impairment manifested by recurrent subluxation or 
lateral instability warrants a 10 percent rating, when mild, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, Code 5257.  

Normal range of motion of the knees is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The Veteran's right knee disorder is manifested by arthritis 
with knee joint pain on motion.  The minimal limitations 
noted on VA examinations do not warrant a compensable rating 
under Codes 5260, 5261 (for limitations of flexion and 
extension).  Notably, the 10 percent rating currently 
assigned under Codes 5010, 5003 is the maximum rating 
afforded under those codes for involvement of a single joint.  
The Board has considered whether any other diagnostic codes 
apply, and would afford the Veteran an increased rating for 
this disability (either as alternate ratings or in 
combination with that currently assigned).  As the right knee 
disability does not involve dislocated semilunar cartilage or 
ankylosis, Codes 5165 and 5258 do not apply.  38 C.F.R. 
§ 4.71a.  There remains for consideration the possibility of 
a separate compensable rating under Code 5257 (for 
subluxation or instability) (to be combined with the rating 
under Code 5010).  Inasmuch as examinations during the 
pendency of the claim did not find right knee instability, 
and subluxation was not noted, a separate compensable rating 
under Code 5257 is not warranted.  The Board notes that the 
assessment on July 2008 examination included pain and 
"instability".  However, the examiner had indicated earlier 
in the report that the "instability" referred to weakness 
[not an unstable joint].  

The Board has considered all potentially applicable codes, 
and finds that none provides for an increase in the rating 
assigned for the Veteran's right knee disability given the 
symptoms shown.  Furthermore, inasmuch as all symptoms shown 
(and associated limitations) are accounted for by the 
schedular criteria, those criteria are not inadequate, and 
referral for extraschedular consideration is not necessary.  
See 38 C.F.R. § 3.321; see also Thun v. Peake, 22 Vet. App. 
111 (2008).  Consideration of entitlement to a TDIU rating 
will be addressed in the remand that follows.  

Left Shoulder 

A December 1987 rating decision awarded the Veteran service 
connection for postoperative left bicipital tendonitis, rated 
10 ,percent.  The instant claim for increase was received in 
June 2003.  On May 27, 2004, the Veteran underwent total left 
shoulder arthroplasty, and, as noted above, a total (post-
arthroplasty) rating was assigned from that date.  
Examinations, including the most recent in July 2008, have 
established that the Veteran is right handed, and that his 
left shoulder is in his minor upper extremity.  

Prior to May 27, 2004

Prior to May 27, 2004, the Veteran's left shoulder disability 
was rated as tenosynovitis of the shoulder joint, which, in 
turn, is rated as degenerative arthritis.  On September 2003 
VA examination the Veteran's complaint of left shoulder pain 
was noted.  The pain was considered to stem about 1/3 from 
the trapezius muscle and 2/3 from the joint, and radiated up 
the left arm.  The Veteran had subjective symptoms of 
weakness and easy fatigue of the left shoulder.  He had 
flare-ups with driving and various manual activities.  On 
examination, ranges of left shoulder motion were 15 degrees 
external rotation, 95 degrees internal rotation, 150 degrees 
forward flexion, and 120 degrees abduction (all movements 
with pain).  There was some guarding at the left shoulder to 
minimize pain.  The biceps muscle was normal.  X-rays showed 
degenerative arthritis at the left acromioclavicular joint, 
and the acromion had signs of chronic rotator cuff 
impingement.  The glenoid part of the glenohumeral joint had 
some moderate arthritic changes, perhaps relating to the 
prior tendon surgery.  The pertinent assessment was:  Status 
post surgical treatment for rupture of the tendon of the long 
head of the biceps muscle, muscle tenderness due to chronic 
muscle strain, and joint pain due to degenerative arthritis.  

Degenerative arthritis is rated based on limitation of motion 
of the affected part.  38 C.F.R. § 4.71a, Code 5003.  The 
minimum compensable rating for limitation of shoulder motion 
(20 percent) is warranted when there is limitation at the 
shoulder level.  For the minor shoulder, a 20 percent rating 
is also warranted where there is limitation at midway between 
the side and shoulder levels, and a 30 percent rating is 
warranted where motion is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71, Code 5201.  The RO has assigned a 10 
percent rating for this period of time on the basis of less 
than compensable limitation of motion/painful motion by 
analogy to Code 5003.  Inasmuch as the evidence (essentially 
the September 2003 examination report, when the Veteran could 
raise his arm to 150 degrees) for this period of time does 
not show limitation at the shoulder level (or less), so as to 
warrant the minimum compensable (20 percent) rating under 
Code 5201, a schedular rating in excess of the 10 percent 
currently assigned is not warranted.  A review of the record, 
including VA outpatient treatment records prior to the 
surgery in May 2004, revealed no notation of limitation of 
shoulder motion at the shoulder level.  Notably, pathology 
such as ankylosis, and symptoms such as frequent 
dislocations, which would allow for a rating under alternate 
criteria is not shown.  Consequently, a schedular rating in 
excess of the 10 percent assigned for this period is not 
warranted.  

From May 1, 2007

As was noted above, the Veteran underwent a second left total 
shoulder arthroplasty in March 2006, and following this 
surgery a total (post-arthroplasty) rating was assigned until 
May 1, 2007, when the 20 percent rating was reassigned.  

On July 2007 VA examination the Veteran's history of repeat 
shoulder replacement surgeries was noted.  He complained of 
pain, weakness, and easy fatigue in the left shoulder.  
Examination showed left shoulder motion to be 25 degrees 
external rotation, 70 degrees internal rotation, 45 degrees 
forward flexion, and 30 degrees abduction.  The forward 
flexion was for active motion.  Passive forward flexion was 
to 70 degrees.  Motion was noted to be quite painful.  X-ray 
studies had shown that the prosthesis implant was in good 
position.  The diagnosis was left shoulder, status post 
multiple surgeries, the latest (a second total shoulder 
arthroplasty) in February 2006.  The surgery was well healed, 
but residuals were bothersome, with continuing pain and loss 
of motion.  It was noted that subjective symptoms during 
flare-ups reported included left shoulder flexion decreased 
by 20 degrees, and abduction decreased by 15 degrees.  

On July 2008 VA examination the Veteran's left shoulder 
symptoms were noted to be similar to those previously found.  
There was left shoulder joint pain, described as severe, that 
radiated into the left upper arm.  Physical examination 
showed external rotation was to 20 degrees and internal 
rotation was to 70 degrees.  Forward flexion was to 45 
degrees, and abduction was to 30 degrees (with bothersome 
pain on movement) over the full range of motion.  There was 
poor rotator cuff function.  The trapezius muscles were 
nontender, but there was moderate acromioclavicular joint 
tenderness.  Tenderness at the bicipital groove was quite 
bothersome.  The diagnosis was status post multiple left 
shoulder surgeries, continuing pain and loss of motion at the 
left shoulder, diagnosed as fair total shoulder arthroplasty.  

Post total replacement shoulder disability is rated under 
Code 5051.  A 100 percent schedular rating is assigned for 
one year following implantation of the prosthesis.  Following 
that period, for the minor extremity a (maximum) 50 percent 
rating is warranted when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Intermediate degrees of residual 
weakness, pain or limitation of motion, are rated by analogy 
to diagnostic codes 5200 and 5203.  The minimum rating is 20 
percent.  38 C.F.R. § 4.71a.  [Notably, the Veteran has not 
exhibited ankylosis of the left shoulder joint so as to 
warrant rating under Code 5200.  Rating under Code 5203 would 
be of no benefit to the Veteran, as the maximum rating under 
this code is 20 percent (and such rating is already 
assigned.]  

The Veteran's complaints, noted symptoms and reported 
limitations (including objectively noted pain on motion, 
described as quite severe, and the noted poor rotator cuff 
function) reasonably reflect severe residual left should 
painful motion and weakness.  Consequently, the Board finds 
that the criteria for the 50 percent (maximum after a one 
year period following implantation) rating under Code 5051 
are approximated, and that such rating is warranted.  See 
38 C.F.R. § 4.7.  

The Board has also considered whether referral of this claim 
for extraschedular consideration is warranted.  Inasmuch as 
the symptoms shown and associated level of impairment are 
fully encompassed by the schedular criteria for the ratings 
assigned, the schedular criteria are not inadequate.  
Consequently, referral for extraschedular consideration is 
not necessary.  38 C.F.R. § 3.321(b)(1); see also Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating will be addressed 
in the remand that follows.  
ORDER

A rating in excess of 10 percent for chondromalacia patella 
and degenerative joint disease of the right knee is denied.  

A rating in excess of 10 percent for left biceps tendonitis 
prior to May, 27, 2004, is denied.

A 50 percent for post total arthroplasty left biceps 
tendonitis is granted effective May 1, 2007, subject to the 
regulations governing payment of monetary awards.  


REMAND

Regarding the rating for left biceps tendonitis, status post 
total left shoulder arthropasty from July 1, 2005 through 
March 14, 2006 (the period following the expiration of the 
100 percent rating following the initial total replacement 
until the second was performed), the record shows that the 
Veteran received treatment at a private facility prior to the 
second surgery.  While records of the second total 
replacement surgery are associated with the claims file, the 
interim treatment records are not.  Significantly, there are 
references to private treatment records dated in December 
2005.  Notably, the Veteran also received treatment from VA 
during this period of time (and there is some suggestion that 
a Workman's Compensation claim may have been filed).  The 
records outstanding/possibly outstanding records identified 
are pertinent to the matter remaining for consideration, and 
must be secured.  The Veteran's cooperation (by identifying 
all treatment providers and providing any necessary releases 
for private records) is needed for development to be 
completed.  He is advised that under 38 C.F.R. § 3.158(a) 
where evidence requested in connection with a claim for 
increase is not furnished within one year of the request, the 
claim is to be considered abandoned.  

Furthermore, the December 2008 VA examiner's comments 
regarding the effect of the Veteran's service-connected 
disabilities on employability raise a question of entitlement 
to TDIU (which is considered part of his claim for increase).  
Such claim has not been addressed by the RO.  See Rice v. 
Shinseki, 22 Vet App. 447 (2009).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation he received for his 
left shoulder disability during the time 
period from May 2004 and April 2006, and 
to provide any releases needed to secure 
private records.  Of particular interest 
are any (and all) evaluations and 
treatment he received from December 2005 
to March 2006.  He must indicate whether 
he filed any insurance/Workman's 
compensation claims pertaining to a motor 
vehicle accident in which he was involved 
in December 2005 (and releases for 
related records if such was the case).  
The RO should obtain secure complete 
records from all sources identified.  If 
any records sought by VA are not 
received, the RO should notify the 
Veteran of such, and advise him that 
ultimately it is his responsibility to 
insure that any private records sought 
are received.

2.  After all of the development sought 
above is completed, the RO should 
readjudicate the matter of the rating for 
the Veteran's left shoulder disability 
between July 1 2005 and March 15, 2006.  
(If the Veteran fails to respond to 
requests for identifying information or 
to provide releases for any records 
sought, the RO must address the 
applicability of 38 C.F.R. § 3.158(a).)  
The RO should also arrange for all 
necessary development and, with the 
Veteran's co-operation, adjudicate the 
matter of entitlement to a TDIU rating.  
If a benefit sought on appeal remains 
denied (the matter of TDIU only if the 
Veteran files a notice of disagreement 
with a negative decision, and perfects 
his appeal after an SOC is issued)  the 
RO should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These matters 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


